


Exhibit 10.43

 

AVERY DENNISON CORPORATION

LONG-TERM INCENTIVE UNIT PLAN

 

WHEREAS, Avery Dennison Corporation (the “Company”) wishes to adopt the
Long-Term Incentive Unit Incentive Plan (the “Plan”), effective as of January 1,
2012, (the “Effective Date”); and

 

WHEREAS, the Plan was adopted and approved by the Compensation and Executive
Personnel Committee of the Board.

 

NOW, THEREFORE, the Plan is hereby adopted and approved, effective as of the
Effective Date, as follows:

 

1.                                    PURPOSE

 

The purposes of the Plan for the Company are as follows:

 

a.                                     To attract and retain the best possible
employee talent;

 

b.                                    To permit employees of the Company and the
Subsidiaries to share in increases in share value;

 

c.                                     To promote the success of the Company;
and

 

d.                                    To link employee rewards to Company
performance.

 

2.                                    DEFINITIONS

 

a.                                     Administrator.  “Administrator” means,
subject to Section 6(a), the Committee or, if the Committee has delegated
authority hereunder, the Delegate.

 

b.                                    Award.  “Award” means an award of a Unit
pursuant to the terms of the Plan.

 

c.                                     Board.  “Board” means the Board of
Directors of the Company.

 

d.                                    Business Unit.  “Business Unit” means a
group or division of the Company or a Subsidiary.

 

e.                                     Cause.  “Cause” shall mean, with respect
to a Participant’s Termination of Service, unless otherwise provided by the
Administrator, (i) “Cause” as defined in any Individual Agreement to which such
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Cause: (A) conviction of the Participant for committing a
felony under federal law or the law of the state in which such action occurred,
(B) willful and deliberate failure on the part of the Participant to perform his
employment duties in any material respect, or (C) prior to a Change in Control,
such other serious events as shall be determined by the Administrator.  Prior to
a Change in Control, the Administrator shall, unless otherwise provided in an
Individual Agreement with a particular Participant, have the discretion to
determine on a reasonable basis whether “Cause” exists, and its determination
shall be final.

 

f.                                      CEO.  “CEO” shall have the meaning set
forth in Section 6(c).

 

1

--------------------------------------------------------------------------------


 

g.                                     Change in Control.  “Change in Control”
means “a change in the ownership or effective control,” or in “the ownership of
a substantial portion of the assets of” the Company, within the meaning of
Section 409A, and shall include any of the following events as such concepts are
interpreted under Section 409A:

 

i.                                        the date on which a majority of
members of the Board is replaced during any twelve-month period by Directors
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; or

 

ii.                                    the acquisition, by any one Person, or by
Persons acting as a group, or by a corporation owned by a group of Persons that
has entered into a merger, acquisition, consolidation, purchase, stock
acquisition, asset acquisition, or similar business transaction with the
Company, of:

 

(A)                           ownership of stock of the Company, that, together
with any stock previously held by such Person or group, constitutes more than
fifty percent (50%) of either (x) the total fair market value or (y) the total
voting power of the stock of the Company;

 

(B)                            ownership of stock of the Company possessing
thirty percent (30%) or more of the total voting power of the Company, during
the twelve-month period ending on the date of such acquisition; or

 

(C)                            assets from the Company that have a total gross
fair market value equal to or more than forty percent (40%) of the total gross
fair market value of all of the assets of the Company during the twelve-month
period ending on the date of such acquisition; provided, however, that any
transfer of assets to a related person as defined under Section 409A shall not
constitute a Change in Control.

 

h.                                    Committee.  “Committee” shall have the
meaning set forth in Section 6(a).

 

i.                                        Common Stock.  “Common Stock” means
the common stock of the Company.

 

j.                                        Delegate.  “Delegate” shall have the
meaning set forth in Section 6(c).

 

k.                                    Disability.  “Disability” means, with
respect to any Participant, unless otherwise provided by the Administrator,
(i) “Disability” as defined in any Individual Agreement to which such
Participant is a party, or (ii) if there is no such Individual Agreement or it
does not define “Disability,” permanent and total disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (or, if
necessary or appropriate due to applicable law, such other definition as
determined by the Administrator in its sole discretion).

 

l.                                        Fair Market Value.  “Fair Market
Value” of a share of Common Stock as of a given date shall be (i) the mean
between the highest and lowest selling price of a share of Common Stock during
normal business hours on the principal exchange on which shares of Common Stock
are then trading, if any, on such date, or if shares were not traded on such
date, then the mean between the highest and lowest selling price on the nearest
date before and the nearest date after such valuation date; (ii) if Common Stock
is not traded

 

2

--------------------------------------------------------------------------------


 

on an exchange, but is regularly quoted by a recognized security dealer, the
mean between the closing representative bid and asked prices for the Common
Stock during normal business hours on such date or, if there are no closing
representative bid and asked prices for the Common Stock on such date, the
closing representative bid and asked prices for the Common Stock on the last
preceding date for which such information exists, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or (iii) if Common
Stock is not publicly traded, the fair market value of a share of Common Stock
as established by the Committee acting in good faith.

 

m.                                Individual Agreement.  “Individual Agreement”
means an employment, severance or similar agreement between a Participant and
the Company or one of the Subsidiaries.

 

n.                                   Participant.  “Participant” means any
employee of the Company or any of the Subsidiaries who has been designated as a
participant in the Plan in accordance with Article 3.

 

o.                                    Person.  “Person” means an individual,
corporation, partnership, limited liability company, trust, unincorporated
association, government or any agency or political subdivision thereof, or any
other legal entity.

 

p.                                   Retirement.  “Retirement” means, unless
otherwise determined by the Administrator,  (i) with respect to a Participant
who is employee, such Participant’s termination of active employment with the
Company or a Subsidiary thereof, on or after age 55 with 10 or more years of
service; provided that in no event shall such Participant’s termination of
employment with the Company or a Subsidiary be deemed a Retirement if such
termination of employment results from (or is in connection with) the
disaffiliation from the Company or a Subsidiary of all or part of the assets or
stock of the Company, a Subsidiary or the Business Unit in which such
Participant is employed (including, without limitation, as a result of a public
offering, spin-off or sale).

 

q.                                   Section 409A.  “Section 409A” means
Section 409A of the Code along with the Department of Treasury Regulations and
other interpretive guidance issued thereunder, including, without limitation,
any related regulations or other guidance that may be issued.

 

r.                                      Subsidiary.  “Subsidiary” means any
corporation in an unbroken chain of corporations beginning with the Company if
each of the corporations other than the last corporation in the unbroken chain
then owns stock possessing 33% or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain, as well as
partnerships and limited liability companies in which the Company holds a 33% or
more interest.

 

s.                                     Termination of Service.  “Termination of
Service” of (i) a Participant who is an employee shall mean the termination of
the employee-employer relationship between such Participant and the Company or a
Subsidiary for any reason, including a termination by resignation, discharge,
death, Disability or Retirement; but excluding (A) terminations where there is a
simultaneous reemployment or continuing employment by the Company or a
Subsidiary and (B) temporary absences from employment because of illness,
vacation or leave of absence and transfers among the Company and Subsidiaries;
but excluding (A) terminations where there is a simultaneous commencement of or
continuing service by the Company or a Subsidiary and (B) temporary absences
from

 

3

--------------------------------------------------------------------------------


 

service because of illness, vacation or leave of absence.  In addition, a
Participant employed or engaged by a Subsidiary shall be deemed to incur a
Termination of Service upon a disaffiliation of that Subsidiary, unless such
Participant immediately thereafter becomes or remains an employee of the Company
or one of its continuing Subsidiaries.  The Administrator shall determine the
effect of all matters and questions relating to Termination of Service.

 

t.                                        Unit.  “Unit” means a right to receive
a cash payment equal to the value of one share of Common Stock, subject to the
terms set forth herein.

 

u.                                    Unit Payment.  “Unit Payment” means, with
respect to any Unit(s) that vest, an amount in cash equal to the product of
(i) the aggregate number of such vested Unit(s) and (ii) the Fair Market Value
of a share of Common Stock as of the date of vesting.

 

3.                                    PARTICIPATION AND UNIT GRANTS

 

a.                                     Participation.  Participation in the Plan
is limited to employees of the Company and the Subsidiaries who have been
designated as Participants by the Administrator.

 

b.                                    Unit Grants.  The Administrator shall, in
its discretion, (i) select the employees who will be Participants;
(ii) determine the number of Units to be granted to each Participant; and
(iii) determine the terms and conditions of the Awards, consistent with the
Plan.  As a condition to any grant, each Participant shall, as reasonably
requested by the Company, enter into any documentation necessary or appropriate
to effect the intent of such Award.   Following the grant of any Units to a
Participant, the Company shall provide such Participant with written notice of
his or her Award in such form as determined by the Company.

 

4.                                    TERMS OF UNITS

 

a.                                     Vesting.  Except as otherwise determined
in writing by the Administrator:

 

i.                                        As of the date of grant of Units to a
Participant, all such Units shall be unvested.

 

ii.                                    Except as set forth in Section 4(b),
Units granted to Participants who are employees shall vest (A) for annual
Awards, in four equal installments of 25% on January 15th of each of the next
four calendar years immediately following the calendar year in which the date of
grant occurs and (B) for all other Awards, in four equal installments of 25% on
each of the first four anniversaries of the date of grant, in each case subject
to such Participant’s continued employment with the Company or a Subsidiary
through each applicable date of vesting.  The Administrator shall have sole
discretion to determine whether or not an Award constitutes an annual Award.

 

b.                                    Termination of Service.  Except as
otherwise determined by the Administrator:

 

i.                                        Other than as set forth in
Section 4(b)(ii), all unvested Units shall be automatically forfeited, for no
consideration, on the date of a Termination of Service.

 

ii.                                    In the event of Termination of Service by
reason of Participant’s death or

 

4

--------------------------------------------------------------------------------


 

Disability or Retirement, all unvested Units shall become vested as of the date
of such Termination of Service.

 

c.                                     Change in Control.  In the event of a
Change in Control, all outstanding Units shall continue in effect or an
equivalent award shall be substituted therefor by the successor corporation or
parent or subsidiary of the successor corporation. In the event that the Units
continue in effect or an equivalent award is substituted, and a Participant
incurs a Termination of Service without Cause upon or within 24 months following
the Change in Control, then all unvested Units held by such Participant shall
become vested as of the date of such Termination of Service.

 

5.                                    TIMING AND AMOUNT OF UNIT PAYMENT

 

a.                                     Timing of Unit Payment.  The Company
shall pay the applicable Participant the Unit Payment within two and one-half (2
½) months following the date of vesting of the applicable Unit(s) (or, if
required by applicable law, such earlier date as determined by the
Administrator).

 

b.                                    Forfeiture of Vested Units.  Immediately
following payment of the Unit Payment with respect to vested Units, the
Participant shall forfeit such vested Units for no consideration and they shall
be of no further value whatsoever.

 

6.                                    PLAN ADMINISTRATION

 

a.                                    General Administration.  This Plan will be
administered by the Compensation and Executive Personnel Committee of the Board
or such other committee of the Board, as may from time to time be selected by
the Board (the “Committee”).

 

b.                                    Powers of the Committee.  The Committee
shall have the authority to conduct the general administration of this Plan in
accordance with its provisions.  The Committee, among other things, shall have
the power to make Awards and set the terms and conditions for such Awards
(including any vesting condition, restriction or limitation (which may be
related to the performance of the Participant, the Company or any Subsidiary)
and any vesting acceleration or forfeiture waiver regarding any Award), based on
such factors as the Committee shall determine; to modify, amend or adjust the
terms and conditions of any Award, at any time or from time to time; and to
determine to what extent and under what circumstances amounts payable with
respect to an Award shall be deferred.  The Committee shall have the power to
interpret this Plan and the Awards made hereunder, to adopt such rules and
procedures for the administration, interpretation, and application of this Plan
as are consistent therewith, and to interpret, amend or revoke any such
rules and procedures.  Awards under this Plan need not be the same with respect
to all Participants. Any determination made by the Committee or pursuant to
delegated authority pursuant to the provisions of the Plan with respect to any
Award shall be made in the sole discretion of the Committee or any Delegate at
the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter.  All decisions made by the Committee
or any Delegate pursuant to the provisions of the Plan shall be final and
binding on all persons, including, without limitation, the Company and the
Participants.

 

c.                                     Delegation.  The Committee may delegate
to the Chief Executive Officer of the Company (the “CEO”) authority to make
decisions pursuant to, and interpretations of, the Plan, and

 

5

--------------------------------------------------------------------------------


 

authority to grant Awards and establish terms and conditions related to such
Awards to any Participant other than any executive officer of the Company,
subject to any limitations the Committee may impose. Following any such
delegation of authority from the Committee, the CEO may further delegate
authority to (i) the Senior Vice President, Chief Financial Officer or (ii) the
Senior Vice President, Human Resources (the CEO or such delegate, the
“Delegate”) to take actions related to the granting of Awards and to other Plan
matters.  The Delegate shall have full power and authority delegated by the
Committee to the CEO, subject to any limitation the CEO may impose.

 

d.                                    Any authority granted to the Committee
under this Plan may also be exercised by the full Board, except with respect to
matters which under applicable law or the rules of any securities exchange or
automated quotation system on which the shares of Common Stock are listed,
quoted or traded are required to be determined in the sole discretion of the
Committee.  To the extent that any permitted action taken by the Board conflicts
with action taken by the Administrator, the Board action shall control.

 

7.                                    MISCELLANEOUS PROVISIONS

 

a.                                     Not Transferable.  Except as otherwise
permitted by the Administrator, (i) the Awards may not be sold, pledged,
assigned, or transferred in any manner, other than by will or the laws of
descent and distribution; (ii) no Award or interest or right therein shall be
subject to the debts, contracts or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy); and (iii) any attempted disposition of an
Award shall be null and void and of no effect.

 

b.                                    Unfunded Status of Plan.  It is presently
intended that the Plan constitutes an “unfunded” plan for incentive
compensation.  The Administrator may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to make payments;
provided that, unless the Administrator otherwise determines, the existence of
such trusts or other arrangements is consistent with the “unfunded” status of
the Plan.

 

c.                                     Amendment, Suspension, or Termination. 
The Committee may amend, suspend or terminate the Plan, in whole or in part, at
any time, if, in the sole judgment of the Committee, such action is in the best
interests of the Company; provided that, except as set forth in Section 7(f), no
amendment, suspension or termination shall impair the rights of a Participant
under Awards previously granted without such Participant’s consent.  The
Administrator may amend the terms of any Award after it is granted,
prospectively or retroactively, with or without any Participant’s consent.

 

d.                                    Adjustments for Extraordinary Events.

 

i.                                        In the event of any stock dividend,
stock split, reverse stock split, combination or exchange of shares,
recapitalization, merger, consolidation, acquisition of property or shares,
separation, spin-off, reorganization, stock rights offering, liquidation,
disaffiliation of a Subsidiary or other distribution (other than cash dividends
which are not extraordinary dividends) of Company assets to stockholders, or any
other change affecting the shares of Common Stock or the share price of the
Common Stock, the Committee may make adjustments, if any,

 

6

--------------------------------------------------------------------------------


 

to reflect such change with respect to: (A) the number and kind of Units subject
to outstanding Awards; and (B) the terms and conditions of any outstanding
Awards (including, without limitation, any applicable terms and conditions of
payment with respect thereto).

 

ii.                                    For the avoidance of doubt, (A) the Units
are not equity interest in the Company or any Subsidiary and (B) the existence
of the Plan and the Awards granted hereunder shall not affect or restrict in any
way the right or power of the Company or the stockholders of the Company to make
or authorize any adjustment, recapitalization, reorganization or other change in
the Company’s capital structure or its business, any merger or consolidation of
the Company, any issuance of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

e.                                     Adjustments for Foreign Laws. 
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in countries other than the United States in which the Company and
the Subsidiaries operate or have Participants, or in order to comply with the
requirements of any foreign securities exchange, the Committee, in its sole
discretion, shall have the power and authority to: (i) determine which
Subsidiaries shall be covered by the Plan; (ii) determine which employees
outside the United States are eligible to participate in the Plan; (iii) modify
the terms and conditions of any Award granted to Participants to comply with
applicable foreign laws; (iv) establish subplans and modify the terms of, and
procedures related to, the Awards, to the extent such actions may be necessary
or advisable; and (v) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary or appropriate
local governmental regulatory exemptions, approvals or similar regulation. For
purposes of the Plan, all references to foreign laws, rules, regulations or
taxes shall be references to the laws, rules, regulations and taxes of any
applicable jurisdiction other than the United States or a political subdivision
thereof.

 

f.                                      Section 409A. The Plan and the Awards,
in form and operation, are intended to be exempt from Section 409A; provided
that, to the extent that the Committee determines that the Plan or any Awards
are subject to Section 409A and the terms of the Plan or any such Awards are
inconsistent with Section 409A, then the terms of the Plan and such Awards will
be automatically deemed to be amended and construed so as to be in compliance. 
The Committee may make any amendments to the Plan or to any outstanding Awards
or adopt policies and procedures (including, without limitation, amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (i) exempt the
Awards from Section 409A and/or preserve the intended tax treatment of the
benefits provided with respect to the Awards or (ii) comply with the
requirements of Section 409A.  No provision of this Plan or any Award shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from a Participant or any other Person to the
Company, a Subsidiary or any of their respective employees or agents.

 

7

--------------------------------------------------------------------------------


 

g.                                     Clawback.  In the case of fraud or other
intentional misconduct on the part of a Participant (or any other event or
circumstance set forth in any claw-back policy implemented by the Company or any
Subsidiary, including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder) that
necessitates a restatement of the Company’s or any Subsidiary’s financial
results, such Participant will be required to reimburse the Company or a
Subsidiary for any Unit Payments paid to such Participant in excess of the
amount that would have been paid based on the restated financial results, as
determined by the Company or any Subsidiary pursuant to any applicable claw-back
policy or otherwise.

 

h.                                    Relationship to other Benefits. No payment
pursuant to the Plan or any Award shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare or other benefit plan of the Company or any Subsidiary except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

 

i.                                        Titles.  Section and Article titles
are provided herein for convenience only and are not to serve as a basis for
interpretation or construction of the Plan.

 

j.                                        Validity.  In the event that any
provision of the Plan is held to be invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provision
of the Plan.

 

k.                                    Withholding Tax.  No later than the date
as of which an amount first becomes includible in the gross income of a
Participant for federal, state, local or foreign income tax purposes with
respect to an Award under the Plan, such a Participant shall pay to the Company
or the applicable Subsidiary, or make arrangements satisfactory to the Company
or such Subsidiary regarding the payment of, any federal, state, local or
foreign taxes of any kind required by law to be withheld with respect to such
amount.  The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company and the Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such a Participant.

 

l.                                        Effect of the Plan.  The adoption of
this Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary.  Nothing in this Plan shall be construed to
limit the right of the Company to establish any other forms of incentives or
compensation for employees of the Company or any Subsidiary.  Nothing in this
Plan or with respect to any Award thereunder shall confer upon any Participant
any right to continue in the employ or engagement of the Company or any
Subsidiary or interfere with or restrict in any way the rights of the Company
and the Subsidiaries, which are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without cause.

 

m.                                Applicable Law.  The Plan will be governed in
accordance with the laws of the State of Delaware, without giving effect to any
principles of conflicts of law, whether of the State of Delaware or any other
jurisdiction.

 

8

--------------------------------------------------------------------------------

 
